DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 8/15/2022 has been entered.  Claims 14-15 have been canceled.  Claims 1-13 and 16-17 remain pending in the application.  Applicant’s amendment to the Claims have overcome each and every objection and 112b rejection set forth in the non-Final Office Action previously mailed in 6/17/2022.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 6/17/2022, with respect to the rejection(s) of claim(s) 1 and 7 under 35 USC 102(a)(1) have been fully considered and are persuasive.  With regards to Kawakami, Applicant argues the reference fails to teach claim 1 as amended; specifically, “…at least two movable sides that are movable with respect to the concrete product…an actuator combined to each of the at least two sides…a power source combined to each actuator”.  Examiner agrees.  Therefore, the rejection has been withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of Kawa.  As noted in the prior office action, Kawakami discloses at least one movable side (portion 4 in Figures 1-2), an actuator combined to the side (rods 25, 27; paragraphs 0018-0020) and a power source combined to the actuator (paragraph 0020).  It is further noted Kawakami discloses the concrete form comprises two movable sides (portion 4 and portion 5; paragraph 0017, side plate portions 4 and 5 are expandable outwardly).  Providing a second actuator and power source to the second movable side is a mere duplication of parts.  As amended, the two movable sides with actuator and power source have the identical structures and both have the identical function of separating the concrete form from the concrete product.  The mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Because Kawakami teaches the function of the actuator is to separate the concrete product from the wall (paragraph 0006), it would have been obvious for one skilled in the art to duplicate the actuator on the second wall for the identical purpose of separating the concrete product from the second wall.  Likewise, Kawakami discloses the actuator is not limited to the wall of the primary embodiment and suggests alternate locations (paragraph 0034).  Hence, one skilled in the art would have a reasonable expectation of success of providing the actuator on the second movable wall.
Applicant also notes Kawakami does not teach replacing the working rods with hydraulic cylinders or rods and merely discloses replace the handle (35) and reciprocating conversion mechanism (36) with a power source.  As discussed in the prior Office Action, the rods were interpreted as an actuator for the movable wall (e.g. rod converts rotational movement of the handle/reciprocating mechanism to linear movement to push against the wall).  Applicant contends Kawakami neither teaches nor suggests how to power operate an actuator to each of the at least two movable sides based on the nature of the reciprocating mechanism.  However,  it is noted that the features upon which applicant relies (i.e., a single actuator and a single power source combined to both movable sides) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (JP 2006326944 A; of record).
Regarding claim 1, Kawakami teaches a system for stripping concrete forms from a concrete product (Figures 1-8; paragraph 0006 of translation), the system comprising: 
a concrete form (mold 1 in Figure 2) for holding a concrete product (101 in Figure 5) in place during a curing process (paragraph 0029, mold is filled with concrete, and…hardened, the mold is opened), wherein the concrete form comprises of at least two sides movable with respect to the product to separate the concrete form from the concrete product (side plate portions 4 and 5 in Figures 1-2; paragraphs 0002, 0017, side plate portions are pivotally attached around the bottom plate portion by a pivoting portion; paragraph 0006, the formwork member is separated from the concrete); 
an actuator combined to the concrete form for moving one side of the at least two sides with respect to the concrete product (operating rod 25 and drive rod 27 in Figures 1-3 and 6; paragraphs 0018-0020); and 
a power source combined to the actuator for driving the actuator (paragraph 0020, may be driven using a power source such as electric power or liquid pressure) for moving the one side with respect to the concrete form.
Kawakami does not disclose providing a second actuator and power source to the second movable side.  However, as discussed in section 3 above, providing a second actuator and power source is a mere duplication of parts.  As amended, the two movable sides with actuator and power source have the identical structures and both have the identical function of separating the concrete form from the concrete product.  The mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Because Kawakami teaches the function of the actuator is to separate the concrete product from the wall (paragraph 0006), it would have been obvious for one skilled in the art to duplicate the actuator on the second wall for the identical purpose of separating the concrete product from the second wall.  Likewise, Kawakami discloses the actuator is not limited to the wall of the primary embodiment and suggests alternate locations (paragraph 0034).  Hence, one skilled in the art would have a reasonable expectation of success of providing the actuator on the second movable wall.

Regarding claim 2, Kawakami further teaches the power source is a rotary driven power source (Figure 6; paragraph 0020, the operating unit rotates, for example, an operation handle…may be drive by using a power source).
Regarding claim 3, Kawakami teaches all the elements of claim 2 as discussed above but does not teach the rotary driven power source is a rotary pump comprising of a transmission shaft for operating the rotary pump.  However, as noted in Kawakami, the power source is a rotary driven power source and may be driven by electric power or liquid pressure (paragraph 0020).  One of ordinary skill in the art would have found it obvious to use a pump as a matter of design choice for the same purpose of moving the actuator, such that said actuator moves the at least one side from the concrete product.  Likewise, Kawakami discloses a shaft (attached to operation handle 35 in Figure 6) for operating the converting mechanism (36) to move the at least one movable side of the concrete form (paragraph 0020).
Regarding claim 7, Kawakami teaches a system for stripping concrete forms from a concrete product (Figures 1-8; paragraph 0006), the system comprising: 
a concrete form (mold 1 in Figure 2) for holding a concrete product (101 in Figure 5) in place during a curing process (paragraph 0029), wherein the concrete form comprises of at least two sides movable with respect to the concrete product to separate the concrete form from the concrete product (side plate portion 4 and 5 in Figures 1-2; paragraph 0002, 0016, side plate portions are pivotally attached around the bottom plate portion by a pivoting portion; paragraph 0006, the formwork member is separated from the concrete); 
an actuator combined to the concrete form for moving one side of the at least two sides with respect to the concrete product (operating rod 25 and drive rod 27 in Figures 1-3 and 6; paragraphs 0018-0020); and 
a rotary driven power source combined to the actuator for driving the actuator for moving the one side with respect to the concrete product (Figure 6; paragraph 0020, the operating unit rotates, for example, an operation handle…may be drive by using a power source).
Kawakami does not disclose providing a second actuator and power source to the second movable side.  However, as discussed in section 3 above, providing a second actuator and power source is a mere duplication of parts (reference claim 1 rejection)

Claim(s) 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami as applied to claims 3 and 7 above, above, and further in view of Mitchell (US 2009/0016919 A1).
Regarding claims 4 and 8, Kawakami teaches all the elements of claims 3 and 7 as discussed above but does not teach a rotary power tool combinable to the transmission shaft of the rotary pump, or to the rotary driven power source, for rotating the transmission shaft and operating the rotary pump.  However, as discussed above, Kawakami discloses the operation handle (35 in Figure 6) may be driven manually or via an external power source (paragraph 0020).  One of ordinary skill would have found it obvious to use a rotary power tool, such as a drill or the like, for increased power and mobility.
Alternatively, Mitchell discloses a rotary pump (1 in Figures 9-11), having a transmission shaft (drive shaft 24, 25 in Figure 1) for operating the pump.  The shaft can be driven manually (paragraph 400) by a crank handle (400 in Figure 11)  or by a rotary power tool (200, 300 in Figures 1 and 10-11; paragraphs 0050-0051, 0055-0056).  Mitchell discloses the pump and shaft being capable of drive by the tool is beneficial as said tools are readily available and low cost (paragraph 0053).  As Kawakami discloses the operation handle being driven manually or a power source, one of ordinary skill in the art would have found it obvious to use a rotary power tool to drive the shaft as disclosed by Mitchell for the benefits discussed above.  This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claims 5 and 9, Kawakami, in view of Mitchell, teaches all the elements of claims 4 and 8 as discussed above and further teaches a first adapter combinable to the rotary power tool (Figure 10; paragraph 0056 of Mitchell, adaptor of the rotatable shaft of the drill is brought into engagement with the tool-engaging end piece) and a second adapter combinable to the transmission shaft of the rotary pump (e.g. to the rotary driven power source) (end piece 25 in Figures 1 and ; paragraph 0043, may be interchanged with other types of tool-engaging ends, for connection to different types of rotatable tool shafts).  The limitations “for providing one-way rotation…to protect the pump” and “for providing one-way rotation…to protect the rotary driven power source” is intended use of the apparatus, and is given little patentable weight. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.  In the instant case, Kawakami, as modified by Mitchell, disclose all the structural limitations of claims 5 and 9.

Claim(s) 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami, in view of Mitchell, as applied to claims 5 and 9 above, and further in view of Razzaghi (US 2005/0109996 A1).
Regarding claims 6 and 10, Kawakami, as modified by Mitchell, teaches all the elements of claims 5 and 9, but does not disclose the first adapter comprises a helical cutout to prevent the second adapter and the transmission shaft from being rotated in one direction.  However, as noted by Mitchell, the first and second adapters may be interchangeable for different types such that the adapters rotate in unison (paragraphs 0014, 0043 of Mitchell).  It is submitted adapters or couplings comprising helical cutouts or slots are well known and conventional in the art.  Absent a showing of unexpected results, one of ordinary skill in the art would have found it obvious as a matter of design choice to utilize such adapters to restrict compressing the concrete product with excessive force form the power tool.
Alternatively, Razzaghi discloses an adapter (80 in Figure 4A) for a rotary power tool (10).  The adapter comprises a cutout (92) for engagement with a component of another rotary tool (paragraphs 0055-0056).  It would have been obvious for one of ordinary skill in the art to modify the first adapter, particular with a cutout or slot, as disclosed by Razzaghi, to rotate the second adapter as this is combining prior art elements according to known methods to yield predicable results.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.  The limitation “to prevent…from being rotated in one direction” is intended use of the apparatus, and is given little patentable weight. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.  In the instant case, Kawakami, as modified by Mitchell, disclose all the structural limitations of claims 6 and 10.  
Regarding claims 11-12, Kawakami, as modified by Mitchell and Razzaghi, teaches all the elements of claims 10, but does not disclose the first adapter comprises opposing flat faces to mate with the second adapter to rotate the second adapter nor the second adapter comprises opposing protruding lugs that are engaged by the opposing flat faces of the first adapter to rotate the second adapter.  However, such adapters and couplings are well known and conventional in the art.  It would have been obvious for one of ordinary skill in the art as a matter of design choice to use said adapters for rotating.  Likewise, restricting counter-rotation of the power tool would be beneficial to prevent compressing the concrete product (e.g. damaging).
Allowable Subject Matter
Claims 13 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 13 is allowable for requiring:
“…comprising an outer surface, an inner surface, a top surface normal to an axis of rotation connecting the outer surface and the inner surface, two opposing flat faces that are each perpendicular to the axis of rotation and extend axially downward from the top surface, and two helical cutouts each beginning at the bottom of a flat face of the two opposing flat faces and extending to the top surface”
The closest prior art of record, Kawakami teaches a system for stripping concrete forms from a concrete product (Figures 1-8; paragraph 0006 of translation), the system comprising: a concrete form (mold 1 in Figure 2) for holding a concrete product (101 in Figure 5) in place during a curing process (paragraph 0029), wherein the concrete form comprises of at least two sides movable with respect to the product to separate the concrete form from the concrete product (side plate portions 4 and 5 in Figures 1-2; paragraphs 0002, 0017); an actuator combined to the concrete form for moving one side of the at least two sides with respect to the concrete product (operating rod 25 and drive rod 27 in Figures 1-3 and 6; paragraphs 0018-0020); and a power source combined to the actuator for driving the actuator (paragraph 0020, ) for moving the one side with respect to the concrete form.  Kawakami does not disclose the use of a rotary power tool combinable to a rotary driven power source by a first and second adapter.
Mitchell is referenced for disclosing a rotary pump (1 in Figures 9-11), having a transmission shaft (drive shaft 24, 25 in Figure 1) for operating the pump.  The shaft can be driven manually (paragraph 400) by a crank handle (400 in Figure 11)  or by a rotary power tool (200, 300 in Figures 1 and 10-11; paragraphs 0050-0051, 0055-0056).  Mitchell further discloses the use of a first adapter combinable to the rotary power tool (Figure 10; paragraph 0056 of Mitchell, adaptor of the rotatable shaft of the drill is brought into engagement with the tool-engaging end piece) and a second adapter combinable to the transmission shaft of the rotary pump (e.g. to the rotary driven power source) (end piece 25 in Figures 1 and ; paragraph 0043, may be interchanged with other types of tool-engaging ends, for connection to different types of rotatable tool shafts).  However, Mitchell neither teaches nor suggest the first adapter having the specific structure above; specifically, “an outer surface, an inner surface, a top surface normal to an axis of rotation connecting the outer surface and the inner surface, two opposing flat faces that are each perpendicular to the axis of rotation and extend axially downward from the top surface, and two helical cutouts each beginning at the bottom of a flat face of the two opposing flat faces and extending to the top surface”.  As disclosed in the current application, the structure as claimed enables the actuator to drive movable side of the concrete from the concrete product in one direction while preventing movement in the opposing direction (paragraph 0005 of the instant Specification). 
Claims 16-17 are allowable at least for depending on claims 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        11/23/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715